DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed 21 December 2020, PROSECUTION IS HEREBY REOPENED. See the new art rejections set forth below.
	To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or 
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
	A Supervisory Patent Examiner (SPE ) has approved of reopening prosecution by signing below:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-30, 32-36, 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. US 2010/0064653 A1 in view of Moore US 2011/0047951 A1 and Mendenhall 4,558,561.

Independent Claims 24, 44: Dietrich discloses a fruit harvesting system used by the method of harvesting fruit as per claim 44, comprising: 
a vacuum system (V); 
an arm (35); 
an end effector (100), wherein the end effector comprises: 
(i) a rigid tube (102) comprising a distal end (at 104), a proximal end (at 120), and a connection (112) to the vacuum system to create an air flow through at least a portion of the rigid tube, wherein the connection to the vacuum system is located between the distal end and the proximal end (as seen in Fig. 2); 

(iii) a deceleration structure (106) within the rigid tube to slow fruit accelerated by the vacuum system; and 
(iv) a closable opening (120, all openings are “closable” or capable of being closed) at the proximal end of the rigid tube to allow removal of the fruit from the end effector, as per claims 24 and 44.
However, Dietrich fails to disclose wherein the fruit harvesting system is an automated, robotic fruit harvesting system;
at least one sensor to locate fruit on a tree; 
wherein the arm is a robotic arm;
a control system configured to receive signals from the at least one sensor and provide control signals to automatically position the end effector close enough to the fruit that the air flow created by the vacuum system separates the fruit from the tree and pulls the fruit into the tube, as per claims 24 and 44.  
Moore discloses an automated, robotic fruit harvesting system (1), comprising:
at least one sensor (18) to locate fruit on a tree; 
a robotic arm (10, 11, 12);
a control system (14) configured to receive signals from the at least one sensor and provide control signals to automatically position the end effector (20) close enough to the fruit for harvesting, as per claims 24 and 44.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the automated, robotic aspects of Moore’s system to the fruit harvesting system of Dietrich in order to provide more efficient harvesting of fruit without the need for human pickers. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the air flow fruit separation of Mendenhall on the harvesting device of Dietrich and Moore in order to provide efficient picking of fruit while minimizing bruising and other fruit damage.

Dependent Claims 25-30, 32-36, 39-43: Dietrich further discloses a liner (109, 209) inside the rigid tube (102), as per claim 25;
wherein the liner (109, 209) comprises padding (foam), as per claim 27;
wherein the connection (112) to the vacuum system (V) comprises slits (313, see the embodiment of Figs. 5-6) in the rigid tube (102), as per claim 28;
wherein the deceleration structure (106 or see 306, 309d in the embodiment of Fig. 5) comprises dissipative elements (106a, 106b and foam as stated in para. [0041], ll. 4-22, 309) attached to a catch (309d), as per claim 33;
wherein the dissipative element (106a, 106b and foam as stated in para. [0041], ll. 4-22, 309) is a damper or passive spring (para. [0041], ll. 13-22), as per claim 34;

wherein the deceleration structure (106) comprises a valve (the vertical space between 106 and 110, as seen in Fig. 2) to change a direction of air flow (indicated by the arrows in Fig. 2) to create a decelerating force on the fruit, as per claim 36;
wherein the closable opening (120) comprises an opening having doors (110a), as per claim 39;
wherein the doors (110a) comprise passive opening doors (passive in that they are flexible, para. [0035], ll. 12-23) that open upon contact with physical structure (209), as per claim 40;
wherein the doors (110a) comprise active opening doors (as driven by motor M2), as per claim 41;
a conveyor (110) coupled to the closable opening (120) to transport the fruit away from the end effector (100), as per claim 42;
wherein the conveyor (110) includes padding (110b), as per claim 43.
However, Dietrich fails to disclose wherein the liner is adjustable, as per claim 26;
wherein the sensor comprises at least one camera, as per claim 29;
wherein the sensor comprises at least one proximity sensor, as per claim 30;
wherein the deceleration structure comprises a material having viscous and elastic properties to allow the fruit to impact with no damage to the fruit, as per claim 32.
Moore, of the resultant combination above, further discloses wherein the sensor (18) comprises at least one camera (18a-d), as per claim 29;
wherein the sensor (18) comprises at least one proximity sensor (18e-f), as per claim 30.

Regarding claim 32, while Dietrich discloses wherein the deceleration structure (106) comprises a foam material (106a, 106b) having elastic properties to allow the fruit to impact with no damage to the fruit (see Fig. 2, para. [0028], ll. 10-17), as per claim 32, Dietrich fails to specifically disclose wherein the foam has viscous properties. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a viscous foam, as per claim 32, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Response to Arguments
Please note the updated art rejection above which now includes Mendenhall to show that it is old and well-known in the art to pick fruit from a tree utilizing air-pressure alone, as per claims 24 and 44. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        March 5, 2021